Title: Thomas Jefferson to Thomas Eston Randolph, 28 March 1818
From: Jefferson, Thomas
To: Randolph, Thomas Eston


                    
                        Dear Sir
                        Monticello
Mar. 28. 18.
                    
                    Your letter of the 20th has been a week getting to my hands. I am sorry that mr Colclaser, after the pointed assurances I gave him, should still have doubts about the work at the mill. I will not suppose he doubts my intention and he could not have doubted the means had he calculated. for what is to be done? the lower broadside of the house is to be secured by from coming further out from the perpendicular by three buttresses of stone of about 25. feet base & height and 3.f. thick. one of these will contain something less than 40. perch, and the 3. will be say 120: perch. the means I am provided to employ are a waggon and team of 5. h mules, a cart & team of 4. oxen, a boat & 10. men. calculating these at half work they will bring 7. perch a day into place, and consequently the whole in 18. days or 3. weeks. a master mason with my own, at half work also, will lay, of that coarse work 5. perch a day, and consequently 120. perch in 24. days or 4. weeks. and to do these 24. days work we have the months of May, June & July, for I shall not begin on it until the 1st week of May, the time of my return from Bedford, to which place I shall set out in about 10. days. the only part of this preparation not yet in my possession is a boat, which however I take for granted can be bought or hired for a month.
                    Some friends from Charlottesville dine with us tomorrow. can you join them.
                    
                        Your’s affectionately
                        Th: Jefferson
                    
                